Exhibit 10.1
.

PARTICIPATION AGREEMENT


This Participation Agreement is made and effective as of the 26th day of
October, 2005 between the following parties:


Triangle Petroleum USA Corporation (hereafter “Triangle”)
Suite 1110, 521 3rd Avenue SW
Calgary, AB T2P 3T3


KEROGEN Energy, Inc. (hereafter “Kerogen”)
Ashford Crossing II
1880 Dairy Ashford South, Suite 545
Houston, Texas 77077
 
WHEREAS, Kerogen is in the business of generating oil and gas prospects;


WHEREAS, Triangle is willing to fund the generation of shale gas prospects by
Kerogen and exploit such prospects with Kerogen on the terms set forth herein.
 
NOW THEREFORE, the Parties, intending to be legally bound, agree as follows:
 
I.
Generation of Prospects


1.01 Kerogen will generate or identify in the market an initial shale gas
Prospect within the Southern Fort Worth Basin (“SFWB”) which includes the
following counties in Texas; Johnson, Summerville, Bosque, Hill and Hood.
 
1.02  Kerogen may generate additional shale gas prospects within the SFWB. Any
such additional “Prospects” generated by Kerogen during the term hereof shall be
offered to Triangle on the terms and conditions set forth in this Agreement.
 
4

--------------------------------------------------------------------------------


 
II.
Generation Funding by Triangle


2.01 Triangle will pay Kerogen the sum of $597,600 (plus approved third party
expenses) for generation of shale gas prospects within the SFWB, with the
payments to be made as follows: $300,000 on October 26, 2005; $297,600 on or
before October 30, 2006.
III.
Triangle Election


3.01 Except for opportunities arising from existing contracts or relationships
described on Schedule 3.01, all Prospects generated, identified or acquired by
Kerogen, in the SFWB, during the Term of this Agreement shall be offered to
Triangle. For the purposes of this Agreement the terms “Prospect” and “Prospect
Area” shall mean an oil and gas lease or leases in the immediate vicinity of
each other which will include as a minimum an individual governmental proration
area for potential shale well proposed under this Agreement along with all
acreage that is directly adjacent to such pro-ration area. Triangle will have
the opportunity to participate in the Prospect for 30% of the interest available
to Kerogen at the time of the Prospect Meeting. This provision is based on the
intent through this agreement for Kerogen and Triangle to work together to
develop Barnett Shale Gas projects in the SFWB.
 
3.02 Once a Prospect is generated by Kerogen, the Prospect (with studies) will
be presented in writing to Triangle, and within thirty (30) days there from the
parties will convene a meeting to discuss the Prospect and a budget for the
prospect (“Prospect Meeting”). All material presented by Kerogen at the Prospect
Meeting will be considered “Intellectual Property”. It is also anticipated that
during the Term of this Agreement Kerogen will identify projects being developed
by third parties, or propose to acquire interests in projects which are already
in the market. If Kerogen evaluates any of these opportunities that it considers
prospective, it may call a Prospect Meeting (Note: if the opportunity is time
sensitive to the degree that it may not be available later, Kerogen may request
a Prospect Meeting to occur within 48 hours) to present the opportunity to
Triangle. For purposes of this Agreement, such opportunity will also be referred
to and be considered a Prospect. Within fifteen (15) days from the Prospect
Meeting, Triangle must elect in writing to participate in the Prospect on the
terms contained in this Agreement, or forfeit all rights to such Prospect to
Kerogen. Time is of the essence in Triangle exercising its rights under this
paragraph 3.02; failure to respond in writing within the time provided shall be
deemed an election not to participate. In the event Triangle accepts the
Prospect, it will be committing to 30% of Kerogen’s actual, total costs to
acquire and develop the Prospect. All interpretive materials created by Kerogen
and presented at the Prospect Meeting (“Intellectual Property”), shall remain
the sole property of Kerogen until the Initial Test Well has been drilled and
evaluated in any given Prospect. Thereafter Triangle will have earned a non
exclusive license in the Intellectual Property for each Prospect in which it
participates. Triangle shall treat all Intellectual Property provided to it by
Kerogen as confidential. The parties will execute a binding confidentiality
agreement at the Prospect Meeting. Should Triangle elect not to participate in
any Prospect presented by Kerogen, it agrees to keep all information provided at
the Prospect Meeting confidential and further agrees not to acquire any leases
or rights to property within the Contract Area designated by Kerogen for the
Prospect for 2 years from the date the Prospect Meeting. Should Triangle or any
affiliate acquire such interests, it agrees to assign such interests to Kerogen
upon written request, at no cost.
 
5

--------------------------------------------------------------------------------


 
IV.
Leasing / Acquisition Program


4.01 Once a Prospect is generated, approved and accepted by Triangle, the
parties shall immediately define in writing an Area of Mutual Interest (AMI) and
Contract Area around the geographic boundaries of the Prospect for the
acquisition of oil and gas leases. Any party acquiring an interest within the
AMI during the term of this agreement will offer the other party that other
party’s percentage interest and if that party accepts by agreeing to pay its
percentage interest of actual costs then the ownership of any leases or
properties acquired by either party within the Contract Area will be owned:
 
6

--------------------------------------------------------------------------------


 
Triangle 30% (Subject to Kerogen 10% Carried Interest)
Kerogen 70%
 
Thereafter, the parties shall initiate a leasing program to lease (or farm-in) a
block of prospective acreage within the Contract Area. The parties shall
endeavor to lease between 30,000 and 45,000 acres (or such additional acreage as
may be reasonable). In the event the Prospect is to be acquired by an
acquisition or earned under a farmout or participation arrangement, then Kerogen
will take such actions as are necessary to effect such transaction. Kerogen will
take title in its name, to either the leases or contractual rights as is
necessary to implement the plan set forth in the Prospect Meeting. At such time
as Triangle has participated in the Operations necessary to test the Prospect by
drilling as discussed in the Operations section below, Kerogen will prepare and
deliver recordable assignments to effectively convey 90% of 30% of its interest
in the drill site spacing unit for such well. Kerogen will reserve all rights
not conveyed in such assignments. Kerogen will either participate for, or secure
additional participants for 70% of its interest. In the event Kerogen is not
able to place all or a portion of the remaining 70%, it will offer that interest
to Triangle on the same terms as the 30% (adjusted proportionately to the
interest so accepted by Triangle), if Triangle accepts the additional interest
the parties will proceed to develop the Prospect with the necessary adjustments
being made to this Agreement. In the event the entire interest cannot be placed,
either with Triangle, Kerogen or third parties the Prospect will be treated as
not accepted and the Parties will not pursue it. The 10% of 30% reserved to
Kerogen is a carried working interest that will bear none of the drilling nor
completion costs in any of the wells drilled on any of the Prospects.
 
7

--------------------------------------------------------------------------------


 
4.02 Triangle will fund 30% of all of Kerogen’s actual costs for leasing and
acquisition activities related to the Prospect. Kerogen may provide Triangle
with a cash call representing Kerogen’s estimate of costs and expenses to be
incurred during the next succeeding calendar month. Triangle agrees to pay such
cash call invoice within 10 business days of receipt. In the event Triangle
shall fail to pay either an actual invoice or a cash call as provided hereunder,
Kerogen may tender a default notice in writing; if within thirty days of said
notice the payment is not received, Kerogen may elect to hold Triangle
non-consent as provided for under the Operating Agreement, or Kerogen may deem
that such default is an election to reject the Prospect, if drilling has not yet
commenced thereon. Triangle will have rights to audit the invoices pursuant to
the Operating Agreement, should it dispute any invoice.
 
4.03 Kerogen will be responsible for overseeing and directing the leasing or
acquisition program. Triangle will be consulted on both the budget and terms
being accepted for the leases and contracts being secured in the Contract Area.
Should either party want to acquire a lease, the terms of which the other party
does not want to accept, it shall have the right to do so. If such lease is
acquired for those terms, then that lease shall be excluded from the contract
area of the Operating Agreement described in Article VI. Triangle will have full
rights to access the lease and title data within any Prospect to assure itself
that title and environmental conditions of the properties being acquired are
acceptable to Triangle. Triangle is hereby waiving any claims of action it may
have against Kerogen as Kerogen performs its duties and carries out its
obligations hereunder, unless Kerogen is grossly negligent or performs acts of
willful misconduct. Any assignment(s) delivered pursuant to the terms of this
Agreement will be without warranty of title except by through and under Kerogen.
 
8

--------------------------------------------------------------------------------


 
V.
Kerogen Election


5.01 Kerogen shall have the right and option; at any time to exchange the 10%
carried interest reserved above to a proportionately reserved 3% overriding
royalty, proportionately reduced to the Triangle 30% working interest.
 
VI.
Operations


6.01 Once a Prospect is accepted, the parties will enter into an Operating
Agreement as described in paragraph 6.02. The Contract Area of which will be
defined in the Prospect Meeting. Kerogen will be carried for 10% working
interest (proportionately reduced to Triangle’s interest) through the tanks (or
through the sales line in the event of a gas well) in all wells drilled within
the Contract Areas, during the term of the Joint Operating Agreement for that
Contract Area. Kerogen or a mutually acceptable third party will be designated
as the Operator for the Contract Area for any Prospects.
 
6.02  All operations shall be conducted under the 1982 A.A.P.L. Model Form
Operating Agreement (Operating Agreement). Each Contract Area shall have a
separate Operating Agreement signed by the parties. In lieu of non-consent
penalties in the operating agreement, should Triangle not timely elect to
participate in a subsequent well, it shall be deemed to have relinquished its
interest in the well and all leasehold acreage not previously assigned within
the Contract Area to Kerogen.
 
9

--------------------------------------------------------------------------------


 
VII.
Term


7.01 This Agreement shall continue for a Term expiring October 26, 2007. (The
term of the Operating Agreement(s) referenced in paragraph 6.02 shall be as set
forth in each Operating Agreement).
 
VIII.
No Partnership


8.01 This Agreement does not create, and is not intended to create, a
partnership or joint venture between the parties, or a fiduciary or special
relationship between the parties.


IX.
Limitation of Assignment


9.01 Without the prior written consent of the other Party, the rights and
privileges of this Agreement, or any Prospect, or rights to any Contract Area
generated pursuant to the terms hereof, may not be shown or sold by any party.
Such consent may not be unreasonably withheld. This Limitation of Assignment
provision will terminate upon the completion of the first well for each Contract
Area as to that Contract Area. Any Assignment of any interest acquired pursuant
to the terms of this Participation Agreement will be made specifically subject
to the terms and provisions of this Participation Agreement.


X.
Entire Agreement and Amendments
10.01 This Agreement constitutes the entire understanding between the parties
with respect to the subject matter hereof, and supersedes all other agreements
written or oral between the parties with respect to such subject matter. This
Agreement may not be changed, modified or amended except by a written agreement
between the Parties, which specifies that it amends this Agreement.
 
XI.
Arbitration


11.01 Any disputes arising out of or related to this Agreement must be
arbitrated in accordance with the rules for commercial arbitration disputes for
the American Arbitration Association.
 
10

--------------------------------------------------------------------------------


 
XII.
Notice


12.01 All notices authorized or required to be given pursuant to this Agreement
shall be in writing and may be delivered by hand, mailed by first class airmail,
sent by telecommunication, or overnight delivery to the address set forth in
this Agreement.
 
The notice shall be deemed to have been given and received:

a.  
if delivered, on the day on which it was delivered, excluding Saturdays, Sundays
and statutory holidays; or

b.  
if mailed, on the days received, or

c.  
if sent by telecommunication, on the first business day following the day it was
dispatched.

 
A party may change its address for the receipt of notices at any time by giving
written notice thereof to the other party.
 
XII.
Counterpart Execution


This Agreement may be executed in multiple counterparts.
 
11

--------------------------------------------------------------------------------


 

        Triangle Petroleum USA Corporation  
   
   
    By:   /s/ RON HIETALA  

--------------------------------------------------------------------------------

Ron Hietala
President
   

 

        KEROGEN RESOURCES, INC.  
   
   
    By:   /s/ THOMAS HARRIS  

--------------------------------------------------------------------------------

Thomas Harris
President
   

 
12

--------------------------------------------------------------------------------


 
Schedule 3.01
Contracts and relationships


Attached to and made a part of that
certain Participating Agreement dated October 26, 2005
by and between Kerogen Resources, Inc and Triangle Petroleum USA Corp.
 
1. Kerogen entered into a Participation Agreement dated October 26, 2005 with
Reichmann Petroleum, Inc. (“Reichmann Agreement”). The Reichmann Agreement and
the rights and interests derived therefrom are excluded from the terms of this
Agreement. This Agreement affects less than 7,000 acres lying partially in the
SFWB.


2. Kerogen with others has formed an acquisition affiliate called Kerogen
Resource Energy Acquisition Company (Delaware) (KREAC). This company while
having some common management has a different capital structure, and operational
directive. Its activities and business are not included in this transaction. It
is a producing property acquisition vehicle. It may make acquisitions in the
SWFB Area. It will use different criteria to evaluate its acquisitions than are
described in Exhibit “A”. By Triangle’s execution hereof, Triangle acknowledges
and waives any claim to any of the activities, properties or assets of said
KREAC. There will be one exception to the foregoing, in that if said KREAC
offers Kerogen an opportunity that Kerogen proposes at a Prospect Meeting then
Triangle will have the opportunity to participate hereunder.




13

--------------------------------------------------------------------------------

